 

 

ease

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

JAN 31 2019
UNITED STATES DISTRICT COURT

CLERK. U,S, DlSTR|CT COURT
SOUTHERN DISTRICT OF CALIFORNIAsouTHERN Dl T ici or c:ALeFoRNrA
Bv , n DF'.=>:_eTv
UNITED STATES OF AMERICA JU])GMENT IN A `KIMINAE`C'ASE '
(For Revocation of Probation or Supervised Release)

(For Offenses Cornmitted 011 or After November l, 1987)

 

 

 

 

 

V.
Jose Enri ue Hernandez
q Case Number: 12-¢1‘-02791-JAH-18
Zainab Khan Federal Defenders
REGISTRATION NO. Defendant’s Attorney
7828 1 98
m _
THE DEFENDANT:
}14 admitted guilt to violation of allegation(s) No. 4 and 5.
|:| was found guilty in violation of allegation(s) No. after denial Of guilty .

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
4 nv21, Failure to participate in drug aftercare program
5 nv'7, Failure to report as directed

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all iines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstancesl `

Januarv 28. 2019

Dat] of lmposition of §§ntence

'N. John A. Houston
ITED STATES DISTRICT .TUDGE

 

 

\

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Jose Enrique Hemandez Judgment - Page 2 of 4
CASE NUMBER: 12-cr-0279l-JAH-18

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Five months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|]|:|

|:] The defendant is remanded to the custody of the United States Marshal.

|:i The defendant shall surrender to the United States Marshal for this district:
[| at A.M. on
|:| as notified by the United States Marshal.

 

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before _
E as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Off`lce.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

b

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Jose Enrique Hernandez Judgment ~ Page 3 of 4
CASE NUN[BER: lZ-cr-0279l-JAH-18

Upon

SUPERVISED RELEASE

release from imprisonment the defendant shall be on supervised release for a term of:

Forty-two months.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody ofthe Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For' ajénses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
tenn of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
Substance abuse. (Check, ifapph'cable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection cfa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583 (d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq;) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was-convicted cfa qualifying offense. (Check ifapplicable.)

The defendant shall participate in an approved program for domestic violence (Check ifapplicable.)

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply with

any special conditions imposed.

1)
2)
3)
4)
5)

6)

7)

3)
9)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling, training or other acceptable
reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband

observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of

the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Jose Enrique Hernandez Judgment - Page 4 of 4
CASE NUMBER: 12-cr-0279l-JAH-18

SPECIAL CONDITIONS OF SUPERVISION

l. You shall submit to search of your person, property, residence, abode or Vehicle, conducted by the
probation officer, or any law enforcement officer, at any time of the day or night, With or without a
warrant, and with or without reasonable or probable cause. Failure to submit to a search may be grounds
for revocation; you shall Warn any other residents that the premises may be subject to Searches pursuant
to this condition (4th amendment waiver).

2. You are to reside in a halfway house for a period up to 120 days until you can be placed in a
residential drug treatment program. Thereafter you are to participate in and successfully complete a
residential drug treatment program.

3. After completion the residential drug treatment program, you are to participate in a halfway house
placement for another up to 120 days.

//

